J-S25024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 RICHARD DANIEL SHOLTIS, JR.              :
                                          :
                    Appellant             :   No. 1515 WDA 2017

             Appeal from the Judgment of Sentence August 8, 2017
                In the Court of Common Pleas of Cambria County
              Criminal Division at No(s): CP-11-CR-0002045-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and OTT, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED AUGUST 30, 2018

      Richard Sholtis, Jr. appeals from the judgment of sentence entered after

preemptively revoked his automatic parole for failing a drug test while he was

incarcerated on this sentence. He contends the court abused its discretion by

increasing his minimum term of incarceration from three months to twelve

months for conduct for which he was never criminally charged. We conclude

we lack jurisdiction to entertain this appeal and dismiss.

      Sholtis pled guilty to one count of retail theft and received a sentence

of three to twenty-three months in prison. When the court imposed the

sentence, it granted Sholtis automatic parole after he served his minimum

sentence. While serving this sentence, Sholtis tested positive for a controlled

substance.
J-S25024-18


       The court held a parole revocation hearing on August 8, 2017.1 The court

revoked Sholtis’s automatic parole, and imposed a minimum sentence of

twelve months in prison.2

       Sholtis filed a post-sentence motion arguing that the sentence imposed

was unduly harsh and excessive. In the alternative, he asked the court to

increase his maximum sentence to twenty-four months, in order to transfer

him to a state prison, where he felt he could receive necessary treatment. He

did not assert that the court erred in revoking his parole before he was under

parole supervision. The court scheduled a hearing on Sholtis’s motion for

September 28, 2017, or 51 days after the court imposed sentence on the

violation.3

       “A motion to modify sentence imposed after a revocation shall be filed

within 10 days of the date of imposition. The filing of a motion to modify

sentence will not toll the 30-day appeal period.” Pa.R.Crim.P. 708(E). Failure


____________________________________________


1 The transcript of this hearing is not in the certified record, despite Sholtis’s
request for all transcripts in this matter. Sholtis has categorized his claim as
one challenging the discretionary aspects of sentence. Furthermore, he does
not cite to the revocation transcript in his brief. We therefore conclude this
transcript is unnecessary to our resolution of this appeal.

2Sholtis concedes this twelve-month minimum is within the standard range
of the Pennsylvania Sentencing Guidelines. See Appellant’s Brief, at 5.

3 The parties’ briefs and other documents in the certified record indicate this
hearing occurred on September 28, 2017. However, the transcript itself is
dated October 28, 2017. As there is no indication that the court held two
hearings on Sholtis’s motion, we will treat this as a typographical error. For
clarity’s sake, we will refer to the transcript as it is labeled.

                                           -2-
J-S25024-18


to file an appeal within the 30-day appeal period deprives this Court of

jurisdiction to entertain the appeal. See Commonwealth v. Coleman, 721
A.2d 798, 799 (Pa. Super. 1998). Sholtis filed his appeal on October 10, 2017,

63 days after the court imposed sentence. We thus lack jurisdiction over

Sholtis’s appeal.

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/30/2018




                                    -3-